Richardson, C. J.
delivered the opinion of the court.
it is not to be doubted, that one man may have a freehold in a house, shop, barn, room, or chamber, on the land of another, for which a writ of entry might be maintained. 2 N. H. Rep. 11; 6 Greenleaf, 162.
Rut in this case Forham had no free Hold in the shop. It was a mere personal chattel, standing upon the land of another, and to remain there only during the pleasure of the owner of the land. 4 Mass. Rep. 514; 5 Pickering, 487 ; 6 N. H. Rep. 11.
Forham, then, never had any estate in the house that could pass by an extent, 17 Mass. Rep. 439; or be demanded in a writ of entry.
Besides, whatever interest Forham had, passed to Parsons by the sale, and Forham had no interest in the shop, when the demandant caused it to be attached.
We are therefore of opinion that there must be

Judgment on the verdict.